 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

 

CHARLOTTE GARTLAND,
an individual,
Case No.

Plaintiff,
Vv.
AMERICAN EXPRESS COMPANY,
a foreign corporation,

Defendant.

/
COMPLAINT

NOW INTO.COURT, comes Plaintiff, Charlotte Gartland, by and through undersigned
counsel, and hereby sues Defendant, American Express Company, and for a cause of action
states as follows:

JURISDICTION

1. This is a cause of action in which there is diversity of citizenship of the parties and
the amount in controversy exceeds $75,000.00, as set forth in the provisions of 28 U.S.C.
§1332.

VENUE

2. At all times material hereto Defendant was doing business within the Middle

District of Florida, out of which business this cause of action arises.

 

 
 

PARTIES

 

3. Plaintiff, Charlotte Gartland, is a citizen of the State of Florida, County of Volusia,
and is an individual of the full age of majority.

4. Defendant, American Express Company, is a foreign corporation authorized to do
and doing business in the State of Florida, within the Middle District of Florida.

ALLEGATIONS APPLICABLE TO ALL COUNTS

 

5. From April 14, 2008 to May 1, 2018, Plaintiff was an employee of Defendant
American Express Company. In connection with said employment, Plaintiff was entitled to
salary and other benefits as well as compensation pursuant to what is referred to by
Defendant as the Long Term Incentive Award (hereinafter "LTIA") agreement.

6. All of the documents in Plaintiff's possession evidencing Defendant's obligations
pursuant to the LTIA agreement are attached hereto as Composite Exhibit A.

7. In and around the Spring of 2018, Plaintiff was contemplating her retirement from
employment with Defendant. In doing so, Plaintiff reviewed all the compensation to which
~ she would be entitled at or around the time of her retirement.

8. Plaintiff contacted Defendant's representative concerning her entitlement to the
LTIA agreement compensation and specifically discussed her alternatives in connection
therewith.

9. The orecise details of Plaintiff's retirement date were specifically discussed with

representatives of Defendant's Long Term Incentive Award Services Department, who, in
response to those specific inquiries, affirmatively stated that Plaintiff's retirement date of
May 1, 2018 would have no impact on her entitlement to the LTIA agreement compensation
at issue.

10. Defendant's representative knew or should have known that Plaintiff was relying
on the representations made by them regarding her entitlement to the LTIA agreement
compensation and that her anticipated May 1, 2018 retirement date would have no negative
effect on her entitlement thereto.

11. Pursuant to the provisions of the LTIA agreement, Plaintiff was properly paid the

 

compensation to which she was entitled as a result of the provisions of said program, i.e., the
sum of $75,000.00 was paid on July 31, 2015, which money Defendant deposited into

Plaintiff's account with Morgan Stanley.

 

12. While Plaintiff had agreed that Defendant could deposit monies into her Morgan
Stanley account, she at no time agreed that Defendant would have the right to withdraw
monies from that account.

13. The money deposited by Defendant remained in Plaintiff's account with Morgan
Stanley where it was properly invested and was earning significant returns. As of September
of 2018, the value of the LTIA was $104,710.83.

14. Plaintiff proceeded with her retirement on May 1, 2018, as planned and

previously discussed with Defendant's representatives.

15. Plaintiff was not compelled to retire on that date.

 
 

16. The LTIA agreement compensation money remained in Plaintiff's Morgan Stanley
account until Fall of 2018. Sometime during that period of time, Defendant, unilaterally and
without the knowledge of Plaintiff, withdrew an amount in excess $75,000 from Plaintiff's
Morgan Stanley account. Defendant, despite request, has refused to provide the specific
date or amount.

17. Prior to Defendant's unilateral withdrawal of the money from Plaintiff's account,
Defendant did not advise Plaintiff of its intent to do so.

18. Plaintiff did not consent to the unilateral withdrawal.

19. Thereafter, Plaintiff made good faith efforts to determine the reason for
Defendant's unilateral acts.

20. Defendant attempted to assert some rights to the money but failed and refused
to respond to Plaintiff's inquiries about the matter.

21. There was reference by Defendant to the notion that Plaintiff retired "too early"
by 33 days to be entitled to the LTIA agreement compensation.

22. Plaintiff could have delayed her retirement by that period of time.

23. Plaintiff has suffered damages in the form of not only the monies removed from
her account but also the earnings which she would have otherwise received had the money
remained on deposit in her account with Morgan Stanley.

24. Plaintiff has complied with all conditions precedent to bring this cause of action.

25. Plaintiff has made demand for the monies claimed in the instant cause of action,

 

 
 

 

to no.avail.

26. Plaintiff was required to hire the law firm of Herbert M. Hill, P.A. and has incurred

and will incur attorney's fees and costs in order to enforce the rights claimed hereunder.
COUNT |- BREACH OF CONTRACT

27. Plaintiff incorporates by this reference the allegations in paragraphs One (1) to
26, above.

28. As part and parcel of her work performance over a more than ten (10) year
period, Plaintiff met the terms and provisions of LTIA agreement and is therefore entitled to
compensation provided pursuant to the terms thereof.

29. Plaintiff is entitled to the compensation pursuant to the LTIA agreement and is
entitled to interest thereon as well as attorneys fees and costs.

COUNT Il- CONVERSION

30. Plaintiff incorporates by this reference the allegations in paragraphs One (1) to
26, above.

31. Defendant acted with full knowledge that it was taking money out of an account
which was, and remains, solely owned by Plaintiff.

32. Defendant had no right to any of the proceeds in Plaintiff's Morgan Stanley
account.

33. Defendant's unilateral removal of Plaintiff's money from the Morgan Stanley

account, to which Defendant had no right, is conversion thereof, as Plaintiff's use and

 

 
 

enjoyment of her rightful property has been, and continues to be, intentionally and
substantially interfered with by Defendant's actions. |

34. Defendant has refused to respond to legitimate inquiries regarding its actions.

35. Plaintiff claims entitlement to a return of the monies improperly withdrawn from
Plaintiff's Morgan Stanley account, and interest thereon, as well as attorney's fees and costs.

COUNT III - EQUITABLE ESTOPPEL

36. Plaintiff incorporates by this reference the allegations in paragraphs One (1} to
26, above.

37. Defendant voluntarily and specifically told Plaintiff that she was eligible for Full
Retirement as of May 1, 2018 through its agents in its Long Term Incentive Award Services
Department to whom Plaintiff spoke to twice prior to providing notice to Defendant of her
intent to retire.

38. Defendant was aware that Plaintiff was relying on the representations made
concerning her retirement date and the LTIA agreement compensation.

39. By affirmatively communicating to Plaintiff that she was eligible for full retirement
benefits and assuring her that her retirement date would not negatively impact her
entitlement to the LTIA agreement compensation at issue, Defendant knew that Plaintiff
would rely on those representations in her decision to proceed with the May 1, 2018

retirement date.

40. These communications by Defendant induced Plaintiff to act in good faith on her

 
belief that her LTIA agreement compensation, which was an important part of her retirement
funds, was protected and, accordingly, Plaintiff altered her course of conduct by choosing to
retire on May 1, 2018.

41. The LTIA agreement allows for employees to retire prior to their vesting date, if
the retirement date is more than one year following the date of grant, as in the instant case.

42. The doctrine of Equitable Estoppel precludes Defendant from using its own
voluntary conduct of informing Plaintiff that her retirement date would not affect her LTIA
agreement compensation as a basis for its unilateral withdrawal from her account in excess
of $75,000.00 due to the retirement date it approved.

43. Defendant has made vague reference to what amounts to a 33 day shortfall in
Plaintiff's employment tenure with Defendant as the basis for Defendant's actions, without
elaboration or response to Plaintiff's inquiries regarding the subject.

44. Plaintiff could have delayed her retirement had Defendant's representatives
informed her of this alleged shortfall.

45, Plaintiff relied on Defendant's communications in good faith and changed her
position, as a result, to her detriment.

46. Defendant knew Plaintiff was relying on the representatives made and that
Plaintiff was engaging in a course of conduct in reliance thereon.

47. Plaintiff claims entitlement to a return of the monies improperly withdrawn from

Plaintiff's Morgan Stanley account, and interest thereon, as well as attorney's fees and costs.
 

IV. ALTERNATIVELY, EMPLOYEE RETIREMENT INCOME SECURITY ACT CLAIM

48. Plaintiff incorporates by this reference the allegations in paragraphs One (1) to
26, above.

49. It is Plaintiff's contention that the federal statute commonly referred to as
"ERISA," 29 U.S.C. §10-00, et seq., does not apply to the instant claim.

50. In the event the Court determines that ERISA does apply to the LTIA agreement,
this Count is offered as the basis for Plaintiff's recovery.

51. On November 26, 2018, Plaintiff submitted documents which would be
considered an "Administrative Appeal" pursuant to the administrative process envisioned by
ERISA.

52. Acopy of the document referenced in paragraph 51 above is attached hereto
(without enclosures) as Exhibit B.

53. Defendant failed and refused to submit any type of substantive response to the
foregoing Administrative Appeal.

54. Plaintiff has exhausted the Administrative Process, to the extent possible as
Defendant has refused to participate.

55. If ERISA applies to this claim, Plaintiff is entitled to a de novo review of her
benefit entitlement as Defendant has never rendered a benefit determination of the type

required by the federal regulations promulgated pursuant to ERISA.

56. Plaintiff claims entitlement to a return of the monies improperly withdrawn from

 
 

Plaintiff's Morgan Stanley account, and interest thereon, as well as attorney's fees and costs.

WHEREFORE, Plaintiff prays for entry of Judgment in her favor awarding the relief

outlined in Paragraphs 29, 35, 47 and 56 above and for interest, attorney's fees and costs.

DATED: February 12, 2020

Yi $44-2--$—

Herbert M. Hill, Esquire, Trial Counsel

Florida Bar No. 328464

Michael Ann Woodard, Esquire

Florida Bar No. 116479

Herbert M. Hill, P.A.

Post Office Box 2431

Orlando, FL 32802

Office: 407/839-0005

Fax: 407/839-1118

Email: hmh@herbertmhill.com
Maw@herbertmhill.com

Counsel for Plaintiff

 

 

 
